105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Karen SNELL, by and through her parents and guardians,Lillian and Stephen Snell, Plaintiff--Appellant,v.James W. BUFFINGTON;  Doyle R. Myers;  George J. Brown;Gerald Boarman;  John Ceschini, Defendants--Appellees,andThe Prince George's County Board of Education;  Catherine M.Burch;  Mary C. Canavan;  Thomas R. Hendershot;Verna P. Teasdale;  Frederick C.Hutchinson;  Suzanne K.Plougman, Defendants.
No. 95-2659.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 17, 1996.Decided Jan. 3, 1997.

Appeal from the United States District Court for the District of Maryland, at Greenbelt.  Alexander Williams, Jr., District Judge.  (CA-93-1184-AW)
Matt P. Lavine, College Park, Maryland, for Appellant.
Sheldon L. Gnatt, Roger C. Thomas, REICHELT, NUSSBAUM, LAPLACA & MILLER, Greenbelt, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Karen Snell appeals the district court's order granting a directed verdict for the Defendants in her civil rights action under 42 U.S.C. § 1983 (1994).  Snell, a high school student at the time of the incidents involved, filed this suit alleging that the Defendants violated her constitutional rights by imposing a disciplinary suspension as a result of her admitted involvement with an unauthorized student publication.  The district court concluded that Snell had failed to produce sufficient evidence to prevail on her First Amendment claim or her Fourth Amendment claim and that in any event the Defendants were entitled to qualified immunity.


2
This Court will uphold the district court's entry of a directed verdict if, viewing the evidence in the light most favorable to the non-moving party, there could be only " 'one reasonable conclusion as to the verdict' " under the applicable law.  Alevromagiros v. Hechinger Co., 993 F.2d 417, 420 (4th Cir.1993) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)).  Substantially for the reasons set forth by the district court, we affirm.  See Snell v. The Prince George's County Board of Education, No. AW-93-1184 (D.Md. Aug. 11, 1995).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED